Name: Council Regulation (EEC) No 1949/92 of 13 July 1992 opening and providing for the administration of a Community tariff quota for apricot pulp originating in Turkey (1992/93)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 16. 7. 92 Official Journal of the European Communities No L 197/3 COUNCIL REGULATION (EEC) No 1949/92 of 13 July 1992 opening and providing for the administration of a Community tariff quota for apricot pulp originating in Turkey (1992/93) laid down for the quota should be applied consistenuy to all imports of the product in question into all the Member States until the quota is exhausted ; whereas it is appropriate to take the necessary measures to ensure effi ­ cient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Annex to Council Regulation (EEC) No 4115/86 of 22 December 1986 on import into the Community of agricultural products originating in Turkey ('), provides for the opening by the Community of an annual Community tariff quota of 90 tonnes at zero duty for apricot pulp originating in Turkey ; whereas such a quota has been opened for the period up to 30 June 1992 by Regulation (EEC) No 1550/91 (2); whereas the tariff quota in question should therefore be opened for the abovementioned volume for the period 1 July 1992 to 30 June 1993 ; Whereas the Council has adopted Regulation (EEC) No 1059/88 of 28 March 1988 laying down the arrange ­ ments applicable to Greece's trade with Turkey (3) ; whereas the Council has also adopted Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrange ­ ments for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (4) ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1992 to 30 June 1993 the customs duty applicable to the following product, originating in Turkey, shall be suspended in the Community at the level and within the limit of the Commission tariff quota as shown herewith. Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0203 ex 2008 50 91 Apricot pulp neither containing added spirit nor added sugar in immediate packings of a net content of 4,5 kg or more 90 0 (') Taric code 2008 50 91*20 Article 32. Within the framework of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply a customs duty calculated in accordance with the relevant provisions of the Act of Accession and Regula ­ tion (EEC) No 2573/87. Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate measure with a view to ensuring the efficient admi ­ nistration thereof. If an importer presents, in a Member State, a declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authori ­ ties, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. (') OJ No L 380, 31 . 12. 1986, p. 16. (2) OJ No L 144, 8 . 6. 1991 , p. 1 . 0 OJ No L 104, 23. 4. 1988, p. 4. (") OJ No L 250, 1 . 9. 1987, p. 1 . Amrnded by Regulation (EEC) No 4162/87 (OJ No L 396, 31 . 12. 1987, p. 1 ). The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communi ­ cated to the Commission without delay. No L 197/4 Official Journal of the European Communities 16. 7. 92 the quota for such time as the residual balance of the quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President N. LAMONT